728 N.W.2d 71 (2007)
In re Sabrina Lynn AYERS, Cody James Reiterman, Savanna Lee Reiterman, and Nathan Russell Reiterman, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Nicole Marie Fischer, a/k/a Nicole Reiterman, Respondent-Appellant.
Docket No. 133169. COA No. 269995.
Supreme Court of Michigan.
March 9, 2007.
On order of the Court, the application for leave to appeal the January 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.